DETAILED ACTION
1.	Claims 1-7, 9, 11-21, 23, 25-35, 37, and 39-42 have been presented for examination. 
	Claims 8, 10, 22, 24, 36, 38, and 43 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Response to Arguments
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
i)	Applicants argue: Tatsuoka discloses: "For example, when the programs executed on the individual processor core models PEO and PEl are the same, the processing performance of one processor core model at this time is set as Z[MIPS]. When the time taken for one program core model to execute the program is set as H seconds, all the processing can be finished in the H seconds which is the processing time of one processor core model, because N of the processor core models perform execution in parallel. The processing performance of the multiprocessor core model simulator is ZxN." Tatsuoka, para. [0026]. 
 In this paragraph, the processing performance for one processor core model is taken to be Z[MIPS], and the other processor core models are taken to have the same processing performance. Therefore in Tatsuoka, the timing information is treated as being a constant quantity. Tatsuoka further discloses 
"The processor core models PEO and PEl are synchronized SNC with each other every predetermined number of execution instructions (the number of run steps) of the threads 102 and 103. Note that they may be synchronized SNC every predetermined number of cycles." Tatsuoka, para. [0027]. 
Therefore in Tatsuoka, synchronization is disclosed as occurring after every predetermined number of execution instructions (the number of run steps), or after every predetermined number of cycles": in Tatsuoka, the timing information is not suggested to be anything other than a constant quantity. 
Hellestrand goes against the principle in Tatsuoka that the timing information is treated as being a constant quantity because, for example, Hellestrand states "The hardware simulator and the processor simulator each has its own definition of time, i.e., its own time domain, with the interface mechanism providing a mechanism to synchronize time whenever processor simulator 107 and hardware simulator 103 need to communicate. Similarly, when several processor simulators operate, each processor simulator has its own concept of time, as does the hardware simulator." Hellestrand Col. 11 lines 4 to 10. 
Because Hellestrand Col. 11 lines 8 to 10 states "when several processor simulators operate, each processor simulator has its own concept of time", Hellestrand therefore changes the principle of operation in Tatsuoka that the timing information is treated as being a constant quantity. Therefore, for this reason, Claim 1 is not obvious over Tatsuoka in combination with Hellestrand: MPEP 2143.01.VI.
The Examiner notes that in Tatsuoka, the timing is explicitly calculated in paragraph 26 as recited above. It is constant in the sense that it is processor specific since it is calculated by [0026] “When the time taken for one program core model to execute the program is set as H seconds, all the processing can be finished in the H seconds which is the processing time of one processor core model, because N of the processor core models perform execution in parallel.  The processing performance of the multiprocessor core model simulator is Z.times.N.” Although this value may be constant once calculated, the synchronization of the two cores recognizes that the processors may execute distinct threads at different speeds. In Hellestrand, the same calculation is carried out as cited in Column 11 above, specifically that each core or processor has its own timing information. This does not run contrary to Tatsuoka, in fact it supports it, in that each processor … has its own concept of time which is exactly how it is recited in Tatsuoka. Further Tatsuoka explicitly recites, and is argued by Applicants to teach, that “synchronization is disclosed as occurring after every predetermined number of execution instructions (the number of run steps), or after every predetermined number of cycles.” Applicants have recognized that the very act of synchronization is present in Tatusoka. This reads on the same type of synchronization as recited in Hellestand above. The Examiner also notes various obviousness rationales that would also apply to support the combination of references specifically, in view of MPEP 2143 (I) “(A) Combining prior art elements according to known methods to yield predictable results;” where clearly the known methodology of both references would allow for predictable results specifically in the context of timing, and “(B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claim(s) 1-7, 9, 11-21, 23, 25-35, 37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuoka et al. U.S. Patent Publication No. 20060229861 in view of Hellestrand et al. U.S. Patent No. 6263302, hereafter H.

Regarding Claim 1: Tatsuoka discloses A computer implemented method of timeslicing instructions sets for a plurality of processors to be simulated using a plurality of cores and of running a plurality of simulated processors on the plurality of cores, in which simulation of the processors is performed in parallel on the plurality of cores (Abstract. Paragraph 12. Figure 1)  the method further including completing a timeslice time period of the 
(I) determining a timeslice time period; (Paragraph 28, “The multiprocessor cores 901 and 901 which are each constructed by an actual one chip are synchronized at the same clock intervals or at the intervals of a constant multiple of a clock.”)
(II) for each respective processor model, consulting a respective record of its respective timing information; (Paragraph 26, “For example, when the programs executed on the individual processor core models PE0 and PE1 are the same, the processing performance of one processor core model at this time is set as Z[MIPS].”)
(III) for each simulated processor, estimating how many instructions will be run in the time period, using the results of step (II): (Paragraph 27 “The processor core models PE0 and PE1 are synchronized SNC with each other every predetermined number of execution instructions (the number of run steps) of the threads 102 and 103.”)
(IV) determining an instruction list for each simulated processor, according to the results of step (III), for a timeslice time period; (Figure 3, elements 102 and 103 represent the instruction threads to be run)
 	(a) simulating the plurality of processors in parallel on the plurality of cores until the plurality of processors have been suspended; and (b) running the suspended processors, consecutively in the order of their earliest simulation time to ensure data structure consistency, to complete the timeslice time period of the simulation of the plurality of processors running on the plurality of cores. (Paragraph 24, 27-28, and 32. Paragraph 28, “When an interrupt occurs in the processor cores 901 and 902 in a certain timing, processing differs depending on where in the program under execution the interrupt occurs.  If the multiprocessor core model cannot correctly realize a time base and the number of instruction steps, the multiprocessor core model cannot debug a user program executed on the processor core models PE0 and PE1.  Besides, if the multiprocessor core model cannot count the number of cycles, it cannot perform accurate simulation.  As a result, synchronization between the processor cores or between a master and a slave is a very important technique for a multiprocessor core model.”)
Tatsuoka does not explicitly recite different processor models.
However H recites different processor models as well as their respective timings. (H. Figure 2, elements 207 and 208 representing two different processor simulations with their respective timing informations)
“Computer networks are becoming ubiquitous, and it is desired to be able to operate a co-simulation design system on a computer network, with different elements of the design system running on different processors of the computer network to speed execution.  Similarly, multiprocessor computers are also becoming commonplace, and it would be desirable to be able to operate a co-simulation design system on a computer network, with different elements running on different processors of the computer network. Electronic systems nowadays may include more than one target processor.  It is therefore desirable to have a co-simulation design system that provides for rapidly simulating such an electronic system, including simulating respective user programs executing on the target processors, such processor simulation providing timing detail that takes into account instruction timing and pipeline effects for target processors that include a pipeline.” (H. Column 4, Lines 7-24)

Regarding Claim 2: The reference discloses The method of claim 1, the method applying to a timeslice of the plurality of simulated processors runnable on the plurality of cores, the method including the steps of: (i) determining an instruction list for each processor for the timeslice; (Paragraph 24) (ii) allocating processors which have not yet been simulated in the timeslice to run on any available cores; (Paragraph 32) (iii) for each allocated processor, running to the end of the timeslice and saving the simulation state of the processor as it completes the timeslice, (Paragraph 32) and (iv) returning to step (ii) unless the plurality of processors have all been simulated in this timeslice. (Paragraph 32)

Regarding Claim 3: The reference discloses The method of claim 2, wherein the number of the plurality of simulated processors exceeds the number of the plurality of cores. (Paragraph 6)

Regarding Claim 4: The reference discloses The method claim 2, wherein the number of the plurality of simulated processors does not exceed the number of the plurality of cores. (Paragraph 6)

Regarding Claim 5: The reference discloses The method of claim 2, in which the method is repeated for a set of consecutive timeslices. (Paragraph 24 and 32)

Regarding Claim 6: The reference discloses The method of claim 1, the method further including a method of ensuring correct synchronization of a plurality of simulated processors, the plurality of simulated processors running on a plurality of cores, the method applying to a timeslice of the plurality of simulated processors running on the plurality of cores, including: running each processor on a core, and for each processor, suspending the processor if a synch event is found, or running the processor to the end of the timeslice, if a synch event is not found. (Paragraph 27-28)

Regarding Claim 7: The reference discloses The method of claim 6, including the steps of: (i) determining an instruction list for each processor for the timeslice; (ii) allocating processors which have not yet been simulated in the timeslice to run on any available cores; (iii) if a synch event is found for a processor, running the processor to just before the synch event, suspending the processor, and saving the simulation time and the simulation state of the processor; (iv) if a synch event is not found for a processor, running to the end of the timeslice and saving the simulation state of the processor as it completes the timeslice, and (v) returning to step (ii) unless the plurality of processors have all been simulated in this timeslice. (Paragraph 24, 27-28, and 32)

Regarding Claim 9: The reference discloses The method of claim 1, including the steps of: (i) reading a list of remaining suspended processors; (ii) checking the simulation time for each suspended processor; (iii) running the processor with the earliest simulation time, and removing that processor from the list; (iv) if a synch event is found, suspending the process, saving the simulation state and time, adding the processor back to the list of remaining suspended processors and returning to step (i): (v) running to the end of the timeslice and saving the simulation, and (vi) repeating steps (i) to (v) until the list is empty, wherein step (iii) is performed on the same core, to ensure data structure consistency. (Paragraph 24, 26-28, and 32)

Regarding Claim 11: The reference discloses The method of claim 10, further including the step of: (v) repeating (I) to (IV) for a set of consecutive timeslices. (Paragraph 24, 26-28, and 32)

Regarding Claim 12: The reference discloses The method of claim 10, wherein a time period is user-defined. (Paragraph 26)

Regarding Claim 13: The reference discloses The method of claim 10, wherein a time period is pre-defined. (Paragraph 26)

Regarding Claim 14: The reference discloses The method of claim 1, wherein a single core runs a single processor's instruction list at any one time. (Paragraph 24, 26-28, and 32)

Regarding Claim 15: See rejection for claim 1 as well as Paragraph 12. Figure 1.

Regarding Claim 16: The reference discloses The multi-core microprocessor system of claim 15, the system configured to complete a timeslice of a simulation of a plurality of processors running on a plurality of cores, the system configured to: (i) determine an instruction list for each processor for the timeslice; (Paragraph 24) (ii) allocate processors which have not yet been simulated in the timeslice to run on any available cores; (Paragraph 24) (iii) for each allocated processor, run to the end of the timeslice and save the simulation state of the processor as it completes the timeslice, and (Paragraph 32) (iv) return to (ii) unless the plurality of processors have all been simulated in this timeslice. (Paragraph 32)

Regarding Claim 17: The reference discloses The multi-core microprocessor system of claim 16, wherein the number of the plurality of simulated processors exceeds the number of the plurality of cores. (Paragraph 6)

Regarding Claim 18: The reference discloses The multi-core microprocessor system of claim 16, wherein the number of the plurality of simulated processors does not exceed the number of the plurality of cores. (Paragraph 6)

Regarding Claim 19: The reference discloses The multi-core microprocessor system of claim 16, configured to repeat for a set of consecutive timeslices. (Paragraph 24 and 32)

Regarding Claim 20: The reference discloses The multi-core microprocessor system of claim 15 configured to ensure correct synchronization of a plurality of simulated processors, the plurality of simulated processors running on a plurality of cores, the system configured to run a timeslice of the plurality of simulated processors running on the plurality of cores, the system configured to: run each processor on a core, and for each processor, suspend the processor if a synch event is found, or run the processor to the end of the timeslice, if a synch event is not found. (Paragraph 27-28)

Regarding Claim 21: The reference discloses The multi-core microprocessor system of claim 20, the system configured to: (i) determine an instruction list for each processor for the timeslice; (ii) allocate processors which have not yet been simulated in the timeslice to run on any available cores; (iii) if a synch event is found for a processor, run the processor to just before the synch event, suspend the processor, and save the simulation time and the simulation stale of the processor; (iv) if a synch event is not found for a processor, run to the end of the timeslice and save the simulation state of the processor as it completes the timeslice, and (v) return to (ii) unless the plurality of processors have all been simulated in this timeslice. (Paragraph 24, 27-28, and 32)

Regarding Claim 23: The reference discloses The multi-core microprocessor system of claim 15, the system configured to: (i) read a list of remaining suspended processors; (ii) check the simulation time for each suspended processor; (iii) run the processor with the earliest simulation time, and remove that processor from the list; (iv) if a synch event is found, suspend the process, save the simulation state and time, add the processor hack to the list of remaining suspended processors and return to (i); (v) run to the end of the timeslice and save the simulation, and (vi) repeat items (i) to (v) until the list is empty, wherein item (iii) is performed on the same core, to ensure data structure consistency. (Paragraph 24, 27-28, and 32)

Regarding Claim 25: The reference discloses The multi-core microprocessor system of claim 24, further configured to: (V) repeat (I) to (IV) for a set of consecutive timeslices. (Paragraph 24, 27-28, and 32)

Regarding Claim 26: The reference discloses The multi-core microprocessor system of claim 24, wherein a time period is user-defined. (Paragraph 26)

Regarding Claim 27: The reference discloses The multi-core microprocessor system of claim 24, wherein a time period is pre-defined. (Paragraph 26)

Regarding Claim 28: The reference discloses The multi-core microprocessor system of claim 15, wherein a single core runs a single processor's instruction list at any one time. (Paragraph 24, 26-28, and 32)

Regarding Claim 29: See rejection for claim 1.

Regarding Claim 30: The reference discloses The computer program product of claim 29, executable to complete a timeslice of a simulation of the plurality of simulated processors runnable on the plurality of cores, the computer program product executable to: (i) determine an instruction list for each processor for the timeslice; (Paragraph 24)  (ii) allocate processors which have not yet been simulated in the timeslice to run on any available cores; (Paragraph 24)  (iii) for each allocated processor, run to the end of the timeslice and save the simulation state of the processor as it completes the timeslice, and (Paragraph 32) (iv) return to (ii) unless the plurality of processors have all been simulated in this timeslice. (Paragraph 32)

Regarding Claim 31: The reference discloses The computer program product of claim 30, wherein the number of the plurality of simulated processors exceeds the number of the plurality of cores. (Paragraph 6)

Regarding Claim 32: The reference discloses The computer program product of claim 30, wherein the number of the plurality of simulated processors does not exceed the number of the plurality of cores. (Paragraph 6)

Regarding Claim 33: The reference discloses The computer program product of claim 30, in which the program is executable for a set of consecutive timeslices. (Paragraph 24 and 32)

Regarding Claim 34: The reference discloses The computer program product of claim 29, further executable to ensure correct synchronization of a plurality of simulated processors, the plurality of simulated processors runnable (Paragraph 27-28)

Regarding Claim 35: The reference discloses The computer program product of claim 34, further executable to: (i) determine an instruction list for each processor for the timeslice; (ii) allocate processors which have not yet been simulated in the timeslice to run on any available cores; (iii) if a synch event is found for a processor, run the processor to just before the synch event, suspend the processor, and save the simulation time and the simulation state of the processor; (iv) if a synch event is not found for a processor, run to the end of the timeslice and save the simulation state of the processor as it completes the timeslice, and (v) return to (ii) unless the plurality of processors have all been simulated in this timeslice. (Paragraph 24, 27-28, and 32)

Regarding Claim 37: The reference discloses The computer program product of claim 29, executable to: (i) read a list of remaining suspended processors; (ii) check die simulation time for each suspended processor; (iii) run the processor with the earliest simulation time, and remove that processor from the list; (iv) if a synch event is found, suspend the process, save the simulation state and time, add the processor back to the list of remaining suspended processors and ret urn to (i); (v) run to die end of the timeslice and save the simulation, and (vi) repeat (i) to (v) until the list is empty, wherein (iii) is performed on the same core, to ensure data structure consistency. (Paragraph 24, 27-28, and 32)

Regarding Claim 39: The reference discloses The computer program product of claim 38, further executable to: (V) repeat (I) to (IV) for a set of consecutive timeslices. (Paragraph 24, 27-28, and 32)

Regarding Claim 40: The reference discloses The computer program product of claim 38, wherein a time period is user-defined. (Paragraph 26)

Regarding Claim 41: The reference discloses The computer program product of claim 38, wherein a time period is pre-defined. (Paragraph 26)

Regarding Claim 42: The reference discloses The computer program product of claim 28, wherein a single core runs a single processor's instruction list at any one time. (Paragraph 24, 27-28, and 32)
Conclusion
5.	All Claims are rejected.		

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



February 26, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128